NOTE: This order is nonprecedential.

  Wniteb $)tates QCourt of §ppeaIs
      for toe jfeberaI QCircuit

      WYETH AND CORDIS CORPORATION,
    Plaintiffs / Counterclaim Defendants-Appellants,

                           v.
           ABBOTT LABORATORIES,
  ABBOTT CARDIOVASCULAR SYSTEMS INC.,
  ABBOTT LABORATORIES, INC., MEDTRONIC
    INC., MEDTRONIC VASCULAR, INC., AND
            MEDTRONIC USA, INC.,
      Defendants / Counterclaimants-Appellees,

                          AND
    BOSTON SCIENTIFIC CORPORATION AND
      BOSTON SCIENTIFIC SCIMED, INC.,
         Defendants / Counterclaimants-
                       Appellees.


                   2012-1223, -1224


   Appeals from the United States District Court for the
District of New Jersey in case nos. 08-CV-0230 and 08-
CV-1021, Judge Joel A. Pisano.
WYETH v. ABBOTT LABS                                               2




                       ON MOTION


                 Before RADER, Chief Judge.

                         ORDER
     Wyeth and Cordis Corporation ("Appellants") have
filed two motions: 1) a motion for leave to file an extended
reply brief not to exceed 11,000 words; and 2) a motion for
leave to file an extended reply brief not to exceed 9,000
words. Boston Scientific Corporation and Boston Scien-
tific Scimed Inc. oppose the first motion and consent to
the second motion.

      Upon consideration thereof,

      IT Is ORDERED THAT:

   The motions are granted to the extent that Appellants
may file a reply brief not to exceed 9,000 words.

                                    FOR THE COURT

  HOV 14 2m2                        /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk

cc: David T. Pritikin, Esq.
    Edward A. Mas, II, Esq.                     fiLED          .
                                          COlIIT.Of APPEALS rOo
    Matthew M. Wolf, Esq.              UJ.~ FEDERAL r,mCIlIT
    Samuel F. Baxter, Esq.                    NOV 14 ZUff
s25                                             JANHORBAlV
                                                   a.en<